             Case 3:20-cr-00501-SI          Document 21                Filed 09/21/21       Page 1 of 2

                              FEDERAL PUBLIC DEFENDER
 LISA C. HAY                             DISTRICT OF OREGON
   Federal Public Defender                                                                             Elizabeth G. Daily
 STEPHEN R. SADY                      101 SW Main Street, Suite 1700                                        Conor Huseby
   Chief Deputy Defender                                                                                Robert Hamilton
 Gerald M. Needham                         Portland, OR 97204                                         Bryan Francesconi
 Thomas J. Hester                    503-326-2123 / Fax: 503-326-5524                                       Ryan Costello
 Anthony D. Bornstein                                                                                     Irina Hughes ▲
 Susan Russell                                       Branch Offices:                               Kurt D. Hermansen ▲
 Francesca Freccero                                                                                       Devin Huseby ♦
 C. Renée Manes              859 Willamette Street                      15 Newtown Street   Kimberly-Claire E. Seymour▲
 Nell Brown                  Suite 200                                 Medford, OR 97501               Michael C. Benson
 Kristina Hellman            Eugene, OR 97401                                541-776-3630               Jessica Snyder ★
 Fidel Cassino-DuCloux       541-465-6937                               Fax: 541-776-3624
 Alison M. Clark             Fax: 541-465-6975
 Brian Butler ♦                                                                                            In Memoriam
 Thomas E. Price                                                                                         Nancy Bergeson
 Michelle Sweet                                                                                              1951 – 2009
 Mark Ahlemeyer
 Susan F. Wilk                                                                                           ▲Eugene Office
 Oliver W. Loewy                                                                                        ♦ Medford Office
                                                                                             ★ Research/Writing Attorney
                                                       September 16, 2021

Honorable Michael H. Simon
United States District Court
1000 SW Third Avenue
Portland, OR 97204

         Re:       U.S.A. v. Ty John Fox
                   No. 3:20-cr-00501-SI-1

Dear Judge Simon:

        On October 23, 2020, Ty John Fox made his first appearance in this case. Assistant
Federal Public Defender Alison M. Clark was appointed as counsel. A conflict has recently
developed, and CJA counsel should be substituted. CJA Panel attorney Scott L. Mullins is
willing to represent Mr. Fox.

       To facilitate this matter, I have prepared the enclosed Order Granting Substitution of
Counsel Pursuant To The Provisions Of The Criminal Justice Act, 18 U.S.C. § 3006A (effective
September 15, 2021, the date that Mr. Mullins agreed to accept the appointment). Thank you for
your consideration.

                                                       Respectfully submitted,


                                                       Lisa C. Hay
                                                       Federal Public Defender

LCH/bm
Attachment
        Case 3:20-cr-00501-SI   Document 21   Filed 09/21/21   Page 2 of 2




                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                  No. 3:20-cr-00501-SI-1

                           Plaintiff,      ORDER GRANTING SUBSTITUTION
                                           OF COUNSEL PURSUANT TO THE
                 v.                        PROVISIONS OF THE CRIMINAL
                                           JUSTICE ACT, 18 U.S.C. § 3006A
TY JOHN FOX,

                         Defendant.


      IT IS ORDERED that CJA Panel attorney Scott L. Mullins is appointed

pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. § 3006A, as

substitute counsel, relieving Assistant Federal Public Defender Alison M. Clark

for Ty John Fox, effective September 14, 2021.

      DATED this ______
                  21st day of September, 2021.


                                       /s/ Michael H. Simon
                                      Honorable Michael H. Simon
                                      United States District Court Judge

Presented by:


___________________________
Lisa C. Hay
Federal Public Defender
